                Case 1:19-cv-09014-LLS Document 50 Filed 11/04/20 Page 1 of 3
                   Case 1:19-cv-09014-LLS Document 49 Filed 10/27/20 Page 1 of 3

2 ~RI Glf   l   l' .




                                  IN THE UNITED STATES DISTRICT COURT, , USDC ~DNY .                                   .t
                                FOR THE SOUTHERN DISTRICT OF NEW Y0,!10CUMENT .                                        ._ --

                                                                                        l-. L ECTRO\IC.-\LL Y FILE D
     ------------------- X                                                              DOC   :1 :
     ACLl INVESTMENTS LTD ., et al.,                                                   DATEF-lL_E_D_:_/_/_/~
                                                                                                           ·y_/_U___
                             Plaintiffs,

                       V.                                                   No. l 9-cv-09014-LLS
      BO LIV ARIAN REPUBLIC OF VENEZUELA,
                                                                           -S'.IIPULA:'.Uul.'4 ~
                             Defendant.                                      fPROf6SBB1 ORDER


                                                                   X
                            WHEREAS, the Court entered a stipulation on September 14, 2020 adjourning

     until October 15 , 2020 the time for Defendant Bolivarian Republic of Venezuela (the

     "Republic") to answer Plaintiffs ' Complaint in order to allow the parties to conduct informal

     discovery, Dkt. 46;

                            WHEREAS , Plaintiffs filed a First Amended Complaint (the "FAC") on October

     14, 2020, Dkt. 47;

                            WHEREAS , the Republic ' s response to the FAC is due on October 28, 2020;

                            WHEREAS, the parties have reached agreement in principle for a partial

     resolution of the claims asserted in the FAC;

                            WHEREAS, the parties agree that an adjournment of the Republic ' s time to

     answer or otherwise respond to the FAC would facilitate the parties ' efforts to finalize and

     document their agreement and to continue to conduct discussions regarding the possibility of

     resolving the remaining claims;

                            IT IS HEREBY STIPULATED AND AGREED , by and between Plaintiffs and

     Defendant, by their undersigned counsel , that:
      Case 1:19-cv-09014-LLS Document 50 Filed 11/04/20 Page 2 of 3
        Case 1:19-cv-09014-LLS Document 49 Filed 10/27/20 Page 2 of 3




         1. Defendant's time to answer or otherwise respond to the Complaint is adjourned

            sine die.

         2. Either party may terminate the adjournment upon seven (7) days' written notice,

            and upon such termination the Action will revert to its status as of submission of

            this Stipulation and [Proposed] Order by the parties.

         3. This Stipulation may be executed in counterparts and electronic signatures shall

            be deemed as an original execution.


Dated: October 27, 2020
       New York, New York

                                               SULLIVAN & CROMWELL LLP

                                               Isl Joseph E. Neuhaus
                                               Joseph E. Neuhaus
                                               Sergio J. Galvis
                                               James L. Bromley
                                                125 Broad Street
                                               New York, New York 10004
                                               Telephone: (212) 558-4000
                                               Facsimile: (212) 558-3588
                                               neuhausj@sullcrom.com
                                               galviss@sullcrom.com
                                               bromleyj @sullcrom.com

                                               Angela N. Ellis
                                               SULUV AN & CROMWELL LLP
                                               1700 New York Avenue, N.W. Suite 700
                                               Washington, D.C. 20006-5215
                                               Telephone: 202-956-7500
                                               Facsimile: 202-293-6330
                                               ellisan@sullcrom.com

                                               Attorneys for Defendant Bolivarian Republic of
                                               Venezuela




                                             -2-
       Case 1:19-cv-09014-LLS Document 50 Filed 11/04/20 Page 3 of 3
        Case 1:19-cv-09014-LLS Document 49 Filed 10/27/20 Page 3 of 3




Dated: October 27, 2020
       Washington, D.C.
                                      ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                      UNTEREINER & SAUBER LLP

                                      Isl Joshua S. Bolian
                                      Gary A. Orseck (pro hac vice)
                                      Joshua S. Bolian
                                      2000 K Street, N. W.
                                      Washington, DC 20006
                                      Telephone: (202) 775-4500
                                      Facsimile: (202) 775-4510
                                      Email: jbolian@robbinsrussell.com

                                      Attorneys for Plaintiffs



SO ORDERED this ~ a y of   k,     2020.



                                               Honorable Louis L. Stanton
                                               United States District Court Judge




                                      -.)-
                                          ,,
